Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment filed on 8/10/2021. 
Claims 1-20 are presented for examination.

Response to Arguments
Applicant's amendments with regards to the 35 U.S.C. § 101 rejection of claim(s) 8-14 have been fully considered and are persuasive. The 35 U.S.C. § 101 rejection of claim(s) 8-14 is respectfully withdrawn.
Applicant’s arguments and amendments with regards to the 35 U.S.C. § 102 and 103 rejection of claim(s) 1-20 have been considered, but are not persuasive. Applicant argues that the cited references fail to teach the new limitations in the current amended claims.
Applicant’s arguments do not apply to the current rejection; examiner has relied on new reference(s) Xu (US 20160232329 A1), in the current rejection below, to teach the new limitations in the current amended claims. 

Applicant's amendments to claims 1, 3, 4, 8, 10, 11, 15, 17 and 18,  with regards to the following 35 U.S.C. § 112(b) rejections have been fully considered and are persuasive:
(a) 35 U.S.C. § 112(b) rejection of claim(s) 1, 8 and 15, for claim limitation “the encoder output”, and
(b) 35 U.S.C. § 112(b) rejection of claim(s) 4, 11 and 18, for claim limitation “the encoder”.
Accordingly the 35 U.S.C. § 112(b) rejection of claim(s) 1, 8 and 15 for claim limitation “the encoder output” and of claim(s) 4, 11 and 18 for claim limitation “the encoder”, is respectfully withdrawn.
35 U.S.C. § 112(b) rejections have been fully considered and are not persuasive:
(a) 35 U.S.C. § 112(b) rejection of claim(s) 2-6, 9-13, 16-19, each for claim limitation “the text macro”. Examiner notes that the limitations have not been amended and applicant’s remarks are non-responsive with respect to the rejection(s). Examiner reiterates that it is unclear as to which text macro each “the text macro” refers to, since the independent claims have multiple text macros, rendering the claims indefinite.
(b) 35 U.S.C. § 112(b) rejection of claim(s) 3, 10 and 17, each for claim limitation “preceding words in the report”. Examiner notes that applicant has amended “preceding words in the report” to be “preceding words that precede the text macro in the report”. It is unclear as to which text macro “the text macro” refers to, since the independent claims have multiple text macros, rendering the claims indefinite.
Accordingly the 35 U.S.C. § 112(b) rejection of claims 2-6, 9-13, 16-19, each for claim limitation “the text macro” and of claim(s) 3, 10 and 17 for claim limitation “preceding words in the report”, is respectfully maintained.

Examiner further notes that claims 1, 8 and 15 are rejected below in the current Office action with new rejections under 35 U.S.C. § 112(b) based on claim amendments.

Claim(s) 2-7, 9-14, 16-20 do not contain claim limitations that cure the indefiniteness of independent claim(s) 1, 8, 15 respectively, and therefore are also indefinite under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

 Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1, 8 and 15 each recite, “outputting the text of the text macro in the location of a report”. It is unclear as to which text macro is referred to in each of the claim limitations, since each of the independent claims have multiple text macros (that are encoded into vector representations), rendering the claims indefinite. For examination purposes the examiner has interpreted “outputting the text of the text macro in the location of a report” to be “outputting the text of the text macro associated with the context vector, in the location of a report”.
	Claims 1, 8 and 15 each recite, “inputting the interpolation of the context vector”. There is lack of antecedent basis for this limitation in the claims, as the claims recite “producing an interpolation of the encoder output as a context vector”, but do not recite “an interpolation of the context vector”, rendering the claims indefinite. For examination purposes the examiner has interpreted “inputting the interpolation of the context vector” to be “inputting the context vector”.
	Claims 2-6, 9-13, 16-19 recite “the text macro”. It is unclear as to which text macro “the text macro” refers to, since the independent claims have multiple text macros, rendering the claims indefinite. For examination purposes the examiner has interpreted “the text macro” to be “a text macro”.
	Claims 3, 10 and 17, recite “preceding words in the report”, without specifying what the words precede, rendering the claims indefinite. For examination purposes the examiner has interpreted “preceding words in the report” to be “words preceding the location in the report”.
	Claims 4, 11 and 18 recite “the encoder”. There is lack of antecedent basis for this limitation in these claims, rendering the claims indefinite. For examination purposes the examiner has interpreted “the encoder” to be “an encoder”.
Claim(s) 2-7, 9-14, 16-20 do not contain claim limitations that cure the indefiniteness of independent claim(s) 1, 8, 15 respectively, and therefore are also indefinite under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-11, 14-18, 20, are rejected under 35 U.S.C. 103 as being unpatentable over Xu (US 20190347269 A1), in view of Xu (US 20160232329 A1), hereinafter referred to as Xu2016’29.

Regarding claim 1, Xu teaches a computer-implemented method comprising: encoding, by a computing device, ….text content ….into vector representations, …wherein the text content includes a transcript…(Xu [84, 41, 38, 40-43, 48, 49] transcript it encoded into word embedding (vector representations), text may be converted to word segments and vector representations may be generated for each word); 
predicting a word by word report based upon, at least in part, the encoding (Xu [44, 45] initial word embedding (vector representations) may be updated taking context into account to generate adjusted word embeddings, Also see Xu [48, 49]); 
querying an attention mechanism based upon, at least in part, a decoder state; producing an attention distribution over an encoder output of the encoding based upon, at least in part, the querying of the attention mechanism; producing an interpolation of the encoder output as a context vector based upon, at least in part, the attention distribution (Xu [49, 50-52] adjusted word embeddings are classified with using attention mechanism to determine attention distribution, and then deep learning network is used for associating classified adjusted word embeddings into labelled meaningful strings, Xu [83] deep learning network may use one or more different networks (interpolation)); 
inputting the … context vector as an additional input to a predicted word of the predicted word by word report into a decoder for report modeling … content of text and content location… (Xu [50, 62-64] labelled strings are used along with the transcript natural language data and words to be used the report, to generated a structured report with content and content locations).

Xu does not specifically teach wherein the text content includes text macros, wherein the context vector is input as an additional input to a predicted word of the predicted word by word report into a decoder for report modeling that includes a location and content of text of a 
However Xu2016’29 teaches wherein the text content includes text macros, wherein a context vector is input as an additional input to a predicted word of a predicted word by word report into a decoder for report modeling that includes a location and content of text of a text macro of the text macros associated with the context vector; and outputting the text of the text macro in the location of a report (Xu2016’29 [23-25, 37] macros may be represented by their text and by context based vectors including labels (speech tags), Xu2016’29 [18, 25] report template indicates field for macro, and pre-defined text corresponding to the macro is filled into the field, Xu2016’29 [2, 17] the macro is an important feature typically used with dictation or typing to speed up the reporting and editing process in computer applications, macros can facilitate observation reporting procedure, decrease ambiguity, assure completeness and consistency, expose best practices, and, furthermore, optimize workflow).
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to have incorporated the concept taught by Xu2016’29 of wherein the text content includes text macros, wherein a context vector is input as an additional input to a predicted word of a predicted word by word report into a decoder for report modeling that includes a location and content of text of a text macro of the text macros associated with the context vector; and outputting the text of the text macro in the location of a report, into the invention suggested by Xu; since both inventions are directed towards generating a report model including content locations from a transcript, and incorporating the teaching of Xu2016’29 into the invention suggested by Xu would provide the added advantage of allowing users to speed up the reporting and editing process in computer applications by using macros, and macros can facilitate observation reporting procedure, decrease ambiguity, assure completeness and consistency, expose best practices, and optimize workflow, and the Xu2016’29 [23-25, 37, 18, 25, 2, 17]).

Regarding claim 2, Xu and Xu2016’29 teach the invention as claimed in claim 1 above. Xu does not specifically teach augmenting a decoder output with a sentinel token, wherein the sentinel token indicates the text macro is to be inserted at the location in the report.
However Xu2016’29 teaches augmenting a decoder output with a sentinel token, wherein the sentinel token indicates the text macro is to be inserted at the location in the report (Xu2016’29 [18, 25] report template indicates field for macro, and pre-defined text corresponding to the macro is filled into the field).

Claim 8, is for a product storing instructions similar in scope to the instructions performed by the method of claim 1, and is rejected under the same rationale. Xu further teaches a computer program product residing on a computer readable storage medium having a plurality of instructions stored thereon which, when executed across one or more processors, causes at least a portion of the one or more processors to perform operations (Xu [84]).

Claims 9, are dependent on claim 8 above, are for a product storing instructions similar in scope to the instructions performed by the method of claims 2, and are rejected under the same rationale.

Claim 15 is for a system performing instructions similar in scope to the instructions performed by the method of claim 1, and is rejected under the same rationale. **** further teaches computing system including one or more processors and one or more memories configured to perform operations comprising (Xu [84]

Claims 16, are dependent on claim 15 above, are for a system performing instructions similar in scope to the instructions performed by the method of claims 2, and are rejected under the same rationale.
Claims 3-7, 10-14, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Xu (US 20190347269 A1) in view of Xu (US 20160232329 A1), and further in view of Soble (US 20090187407 A1).

Regarding claim 3, Xu and Xu2016’29 teach the invention as claimed in claim 2 above. Xu does not specifically teach producing a probability for the text macro to be inserted at the location in the report based upon, at least in part, the transcript, the text macro, and preceding words that precede the text macro in the report.
However Soble teaches producing a probability for the text macro to be inserted at the location in the report based upon, at least in part, the transcript, the text macro, and preceding words that precede the text macro in the report (Soble [127] for user utterance, it is determined which macro is likely indicated- based on context of the utterance (including surrounding words and text of the utterance).
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to have incorporated the concept taught by Soble of producing a probability for the text macro to be inserted at the location in the report based upon, at least in part, the transcript, the text macro, and preceding words that precede the text macro in the report, into the invention suggested by Xu and Xu2016’29; since both inventions are directed towards generating a report including content locations from a transcript, and incorporating the teaching of Soble into the invention suggested by Xu and Xu2016’29 would provide the added advantage of allowing a macro to be selected based on the context of the macro- i.e. surrounding words, and the combination would perform with a reasonable expectation of success (Soble [127]).

Regarding claim 4, Xu, Xu2016’29 and Soble teach the invention as claimed in claim 3 above. Xu does not specifically teach wherein the probability for the text macro to be inserted at the location in the report is further based upon, at least in part, an encoded representation of an input to an encoder, and an encoded representation of the text macro.
However Soble teaches wherein the probability for the text macro to be inserted at the location in the report is further based upon, at least in part, an encoded representation of an input to an encoder, and an encoded representation of the text macro (Soble [127, 128] for user utterance, it is determined which macro is likely indicated- based on context of the utterance (including surrounding words and text of the utterance).

Regarding claim 5, Xu, Xu2016’29 and Soble teach the invention as claimed in claim 4 above. Xu does not specifically teach wherein the text macro for the report is displayed differently from non-text macro.
However Xu2016’29 teaches wherein the text macro for the report is displayed differently from non-text macro (Xu2016’29 [16] macro text suggestions are highlighted and modifiable fields for a macro may be highlighted).

Regarding claim 6, Xu, Xu2016’29 and Soble teach the invention as claimed in claim 4 above. Xu does not specifically teach wherein attributes of the text macro for the report are displayed differently from non-text macro.
However Xu2016’29 teaches wherein attributes of the text macro for the report are displayed differently from non-text macro (Xu2016’29 [16] macro text suggestions are highlighted and modifiable fields for a macro may be highlighted).

Regarding claim 7, Xu, Xu2016’29 and Soble teach the invention as claimed in claim 4 above. Xu does not specifically teach wherein any of the text macros is deleted from the report using a shortcut without requiring individual deletion of each character in content of the text macros
However Soble teaches wherein any of the text macros is deleted from the report using a shortcut without requiring individual deletion of each character in content of the text macros (Soble [149] user may use voice commands to delete sentences or sections).

Claims 10- 14, are dependent on claim 8 above, are for a product storing instructions similar in scope to the instructions performed by the method of claims 3-7 respectively, and are rejected under the same rationale.

Claims 17, 18 and 20, are dependent on claim 15 above, are for a system performing instructions similar in scope to the instructions performed by the method of claims 3-4 and 7 respectively, and are rejected under the same rationale.

Claim 19 is dependent on claim 15 above, is for a system performing instructions similar in scope to the instructions performed by a combination of the method of claims 5 and 6, and is rejected under the same rationale.

Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANCHITA ROY whose telephone number is (571)272-5310. The examiner can normally be reached Monday-Friday 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN HONG can be reached on 5712724124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SANCHITA . ROY
Primary Examiner




/SANCHITA ROY/Primary Examiner, Art Unit 2178